DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,254,787 (Braun) with reference to US 8,376,174 (Nerswick); see MPEP 2131.01. 
Regarding claim 1, Braun teaches a storage box (B) for storing an article, the storage box having a lid (A) attachable to a body of the storage box, the lid and the body defining an interior storage space with peripheral walls, the storage box comprising: 
a locking assembly (Figure 8) arranged on a portion of the body to facilitate an open position and closed position of the storage box, wherein the locking assembly comprising: 
a biasing member (59, 62) defining a leaf spring (Examiner notes no structure or function is read into the term leaf spring beyond that which is explicitly claimed; Examiner refers to evidence citing of Nerswick, which teaches that leaf springs 222 can be flat; see Nerswick col. 6, line 30) attached to the peripheral side wall (56 is a sidewall of the container; by way of angle members 63 locating in flanges 64 of angle members 65); 
a latching member (60, 61) arranged on a portion of the biasing member, the latching member is adapted to engage with an engaging portion (66) of the lid, wherein the biasing member biases the latching member to engage with an engaging portion of the lid (Examiner notes the instant lachign member is not pre-biased, e.g. installed onto the container with a spring load; instead, the element is biased back into the locked position upon releasing pushing pressure by a finger, as described in para. [0012]; the latching member of Braun is biased upon a release of pressure to engage lid lug 66); and 
a button (58) operably configured on the biasing member such that upon pressing the button, the biasing member biases and enable the latching member to disengage with the engaging portion of the lid thereby opening the storage box (resiliency described in col. 3, lines 1-3).  
Regarding claim 5, the latching member engages with the engaging portion of the lid when closing the lid (explicitly disclosed in col. 2, lines 70-71 through col. 3, lines 1-3).  
Regarding claim 7, the button and the latching member is arranged central to the biasing member in a same plane (Examiner notes the elements are vertically aligned and thus read as being part of a same vertical plane).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,254,787 (Braun) with reference to US 8,376,174 (Nerswick); see MPEP 2131.01 as applied above under 35 USC 102(a)(1).
Regarding claim 4, Braun teaches all limitations substantially as claimed, but fails to explicitly teach the biasing member is configured with a spring force, which meets the US 16 CPSC CFR 1700.20 standard.  
However, Examiner notes that the biasing element (59, 62) comprises a strip taught to have resiliency in col. 3, lines 1-3.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the resiliency of the biasing element of Braun, forming it to meet the US 16 CPSC CFR 1700.20 standard or any other standard, motivated by the benefit of providing sufficient resiliency to prevent accidental opening.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
6.	Applicant's arguments filed October 4, 2021 have been fully considered but they are not persuasive.
a) Applicant argues Braun fails to teach a leaf spring.
Examiner notes the structure in Braun can be read as a leaf spring, consistent with prior art usage.  As an example, Examiner cites US 8,376,174 (Nerswick) which explicitly describes spring (222) as a “flat leaf spring”.  Examiner herewith cites additional teaching references which use the term “flat leaf spring”, all of which collectively show that a flat metallic element can, in fact, be understood by one of ordinary skill in the art to comprise a leaf spring. 
b) Applicant argues the instant leaf spring differs from Braun in that it is configured to prevent opening by a child.
Examiner notes this feature is not claimed until claim 4, which was rejected by the Examiner under 35 USC 103.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733